: wok \ .
AO 245B (Rev. 02/08/2019) Judementan a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIF ORNIA ,

 

 

 

 

 

 

 

 

 

United States of America / JUDGMENT IN A CRIMINAL CASE
Loy, (For Offenses Committed On or After November 1, 1987)
Alexis Armando Mendoza-Tafoya Case Number: 3:19-mj-23344 |
| Benjamin BR. Kingtog ¢ Roe py
. Defendant's Aatmney a B Bee Us boot _.
REGISTRATION NO, 88343298 AUG 20 2919 | :
THE DEFENDANT: ee 4
pleaded guilty to count(s): 1 of Complaint SoU icLe ated ECA ORI |
[] was found guilty to count(s) BY enn
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such couni(s), which involve the following offense(s):
Title & Section © Nature of Offense , Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) - 1

LI] The defendant has been found not guilty on count(s)
L} Count(s)

 

 

dismissed on the motion of the United States.

IMPRISONMENT

The defendant is hgreby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

TIME SERVED - p days

 

KI Assessment: $10 WAIVED Fine: WAIVED

_ & Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal
[1 Court recommends defendant be deported/removed with relative,

charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments’

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, August 19, 2019
Date of Imposition of Sentence

Received Oe ; |
DUSM

HONORABI/E ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy

3:19-mj-23344

 
